COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Thomas Wayne Florence v. The State of Texas

Appellate case number:    01-11-00822-CR

Trial court case number: 10CR1217

Trial court:              56th District Court of Galveston County

        On September 13, 2012, appellant filed a brief that contains no references to the record.
The brief is therefore deficient under Texas Rule of Appellate Procedure 38.1(i). Therefore, we
direct the Clerk of this Court to strike the brief.
       On September 14, 2012, the Clerk of this Court sent a copy of the record to appellant.
Appellant’s brief, which must comply with all requirements of the Texas Rules of Appellate
Procedure, including Rule 38.1(i), is due on October 29, 2012.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: September 19, 2012